—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated July 8, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was bitten by a dog on premises owned by the defendant and the defendant’s in-laws. The plaintiff commenced this action to recover damages under a theory of strict liability. The record is devoid of evidence that the defendant was aware that the dog had vicious propensities or that the dog had displayed such propensities in the past (see, Strunk v Zoltanski, 62 NY2d 572, 575; see also, Nicols v Cardone, 257 AD2d 612; Arcara v Whytas, 219 AD2d 871; Althoff v Lefebvre, 240 AD2d 604). Under the circumstances, summary judgment dismissing the complaint was properly granted. O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.